Name: Commission Regulation (EC) No 2034/2003 of 19 November 2003 initiating a "new exporter" review of Council Regulation (EC) No 2605/2000 imposing definitive anti-dumping duties on imports of certain electronic weighing scales (REWS) originating, inter alia, in Taiwan, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registration
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  competition;  international trade;  Asia and Oceania;  trade;  mechanical engineering
 Date Published: nan

 Avis juridique important|32003R2034Commission Regulation (EC) No 2034/2003 of 19 November 2003 initiating a "new exporter" review of Council Regulation (EC) No 2605/2000 imposing definitive anti-dumping duties on imports of certain electronic weighing scales (REWS) originating, inter alia, in Taiwan, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registration Official Journal L 302 , 20/11/2003 P. 0003 - 0005Commission Regulation (EC) No 2034/2003of 19 November 2003initiating a "new exporter" review of Council Regulation (EC) No 2605/2000 imposing definitive anti-dumping duties on imports of certain electronic weighing scales (REWS) originating, inter alia, in Taiwan, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registrationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96(1) of 22 December 1995 on protection against dumped imports from countries not members of the European Community (the basic Regulation), and in particular Article 11(4),After consulting the Advisory Committee,Whereas:A. REQUEST FOR A REVIEW(1) The Commission has received an application for a "new exporter" review pursuant to Article 11(4) of the basic Regulation. The application was lodged by Charder Electronic Co., Ltd. (the applicant), an exporting producer in Taiwan (the country concerned).B. PRODUCT(2) The product under review is electronic weighing scales having a maximum weighing capacity not exceeding 30 kg, for use in the retail trade which incorporate a digital display of the weight, unit price and price to be paid (whether or not including a means of printing this data) originating in Taiwan (the product concerned), normally declared within CN code ex 8423 81 50 (TARIC code 8423 81 50 10 ). This CN code is given only for information.C. EXISTING MEASURES(3) The measures currently in force are definitive anti-dumping duties imposed by Council Regulation (EC) No 2605/2000(2) under which imports into the Community of the product concerned originating in Taiwan, and produced by the applicant, are subject to definitive anti-dumping duties of 13,4 % with the exception of several companies expressly mentioned which are subject to individual duty rates.D. GROUNDS FOR THE REVIEW(4) The applicant alleges that it did not export the product concerned to the Community during the period of investigation on which the anti-dumping measures were based, i.e. the period from 1 September 1998 to 31 August 1999 (the original investigation period), and that it is not related to any of the exporting producers of the product concerned which are subject to the abovementioned anti-dumping measures.(5) The applicant further alleges that it has begun exporting the product concerned to the Community after the end of the original investigation period.E. PROCEDURE(6) Community producers known to be concerned have been informed of the above application and have been given an opportunity to comment. No comments have been received.(7) Having examined the evidence available, the Commission concludes that there is sufficient evidence to justify the initiation of a "new exporter" review, pursuant to Article 11(4) of the basic Regulation, with a view to determine the applicant's individual margin of dumping and, should dumping be found, the level of the duty to which its imports of the product concerned into the Community should be subject.(a) Questionnaires(8) In order to obtain the information it deems necessary for its investigation, the Commission will send a questionnaire to the applicant.(b) Collection of information and holding of hearings(9) All interested parties are hereby invited to make their views known in writing and to provide supporting evidence.(10) Furthermore, the Commission may hear interested parties, provided that they make a request in writing showing that there are particular reasons why they should be heard.F. REPEAL OF THE DUTY IN FORCE AND REGISTRATION OF IMPORTS(11) Pursuant to Article 11(4) of the basic Regulation, the anti-dumping duties in force should be repealed with regard to imports of the product concerned which are produced by the applicant. At the same time, such imports should be made subject to registration in accordance with Article 14(5) of the basic Regulation, in order to ensure that, should the review result in a determination of dumping in respect of the applicant, anti-dumping duties can be levied retroactively from the date of the initiation of this review. The amount of the applicant's possible future liabilities cannot be estimated at this stage of the proceeding.G. TIME LIMITS(12) In the interest of sound administration, time limits should be stated within which:- interested parties may make themselves known to the Commission, present their views in writing and submit the replies to the questionnaire mentioned in recital 8 of this Regulation or any other information to be taken into account during the investigation,- interested parties may make a written request to be heard by the Commission.H. NON-COOPERATION(13) In cases in which any interested party refuses access to or otherwise does not provide the necessary information within the time limits, or significantly impedes the investigation, findings, affirmative or negative, may be made in accordance with Article 18 of the basic Regulation, on the basis of the facts available.(14) Where it is found that any interested party has supplied false or misleading information, the information shall be disregarded and use may be made of the facts available. If an interested party does not cooperate or cooperates only partially, the result may be less favourable to the party than if it had cooperated,HAS ADOPTED THIS REGULATION:Article 1A review of Council Regulation (EC) No 2605/2000 is hereby initiated pursuant to Article 11(4) of Council Regulation (EC) No 384/96 in order to determine if and to what extent the imports of electronic weighing scales having a maximum weighing capacity not exceeding 30 kg, for use in the retail trade which incorporate a digital display of the weight, unit price and price to be paid (whether or not including a means of printing this data) falling within CN code ex 8423 81 50 (TARIC code 8423 81 50 10 ) originating in Taiwan, produced by Charder Electronic Co., Ltd. should be subject to the anti-dumping duties imposed by Council Regulation (EC) No 2605/2000.Article 2The anti-dumping duties imposed by Council Regulation (EC) No 2605/2000 are hereby repealed with regard to the imports identified in Article 1 of the present Regulation (TARIC additional code A499).Article 3The customs authorities are hereby directed, pursuant to Article 14(5) of Council Regulation (EC) No 384/96, to take the appropriate steps to register the imports identified in Article 1 of this Regulation. Registration shall expire nine months following the date of entry into force of this Regulation.Article 41. Interested parties, if their representations are to be taken into account during the investigation, must make themselves known to the Commission, present their views in writing and submit the replies to the questionnaire mentioned in recital 8 of this Regulation or any other information, unless otherwise specified, within 40 days of the entry into force of this Regulation. Attention is drawn to the fact that the exercise of most procedural rights set out in Council Regulation (EC) No 384/96 depends on the party's making itself known within the aforementioned period.Interested parties may also apply in writing to be heard by the Commission within the same 40-day time limit.2. All submissions and requests made by interested parties must be made in writing (not in electronic format, unless otherwise specified), and must indicate the name, address, e-mail address, telephone and fax, and/or telex number of the interested party. All written submissions, including the information requested in this notice, questionnaire replies and correspondence provided by interested parties on a confidential basis shall be labeled as "Limited"(3) and, in accordance with Article 19(2) of Council Regulation (EC) No 384/96, shall be accompanied by a non-confidential version, which will be labeled "FOR INSPECTION BY INTERESTED PARTIES".Any information relating to the matter, any request for a hearing should be sent to the following address:European Commission Directorate-General for TradeDirectorate BJ-79 5/16B - 1049 Brussels Fax (32-2) 295 65 05 Telex COMEU B 21877.Article 5This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 November 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1, as last amended by Regulation (EC) No 1972/2002 (OJ L 305, 7.11.2002, p. 1).(2) OJ L 301, 30.11.2000, p. 42.(3) This means that the document is for internal use only. It is protected pursuant to Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (OJ L 145, 31.5.2001, p. 43). It is a confidential document pursuant to Article 19 of Council Regulation (EC) No 384/96 (OJ L 56, 6.3.1996, p. 1) and Article 6 of the WTO Agreement on Implementation of Article VI of the GATT 1994 (Anti-dumping Agreement).